Fourth Court of Appeals
                                       San Antonio, Texas
                                              January 6, 2017

                                           No. 04-16-00811-CV

                            IN RE PATRIOT WELL SOLUTIONS LLC

                                     Original Mandamus Proceeding1

                                         CORRECTED ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Karen Angelini, Justice
                 Luz Elena D. Chapa, Justice

        On December 16, 2016, Relator filed a petition for writ of mandamus. The petition
complains of a December 7, 2016 order denying Relator’s motion to stay litigation. Relator
seeks a writ of mandamus directing the trial judge to vacate the December 7, 2016 order and
enter an order staying further litigation. The order complained of was signed by the Honorable
John D. Gabriel.2 However, Judge Gabriel is no longer the presiding judge of the 131st District
Court of Bexar County, Texas.

        Pursuant to Texas Rules of Appellate Procedure, we ABATE this proceeding for thirty
days from the date of this order to allow the newly elected judge of the 131st District Court of
Bexar County, Texas to reconsider Judge Gabriel’s December 7, 2016 order. See TEX. R. APP. P.
7.2(b) (“If the case is an original proceeding under Rule 52, the court must abate the proceeding
to allow the successor to reconsider the original party’s decision.”). The trial judge is directed to
consider the challenged order and underlying matters and determine whether the challenged
order should remain in effect, be modified, or be set aside and a new order rendered.

        Relator is ORDERED to file in this court either the appropriate motion to dismiss this
original proceeding or an amended petition for writ of mandamus and appendix no later than
fourteen days following the trial court’s ruling on the reconsideration of Judge Gabriel’s
December 7, 2016 order.

           It is so ORDERED on January 6, 2017.



1
   This proceeding arises out of Cause No. 2016-CI-15492, styled KLX Energy Services, Inc. v. Patriot Well
Solutions, LLC, Dragan Cicvaric, William Reed, Danny Stunkard, Brian Terry, and Paul Hulin, pending in the 407th
Judicial District Court, Bexar County, Texas, the Honorable John D. Gabriel, Jr. presiding.
2
   Judge Gabriel, of the 131st District Court, was presiding in the 407th District Court when the motion to stay
litigation was heard and denied.
                               PER CURIAM




ATTESTED TO: ______________________________
             Keith E. Hottle, Clerk